Dove, J. On January 26, 1967, a severe blizzard struck Lee County, Illinois, covering the highways with snow. The Division of Highways dispatched equipment to clear the highways, including several trucks that were operating on U. S. Route 52 near Mendota, Illinois. While removing snow from the highways, one of the trucks became stuck approximately seven miles north of Mendota, Illinois, on Route 52. Helen M. Pantenberg, one of the claimants herein, testified that at approximately 3:30 p.m. on January 26, 1967, Eugene Washburn, Field Engineer for the Dixon Highway District, called the claimants’ place of business, and requested the services of claimants’ wreckers on Route 52. The caller said they were having trouble with State trucks stalled on Route 52, and requested claimants to send wreckers to assist them. Helen Pantenberg testified that she told the caller that one wrecker was already out, and that she would send the big wrecker, and, just as soon as the other wrecker got in, she would send that one up too. The big wrecker went immediately to the spot where State truck T-7062 was stuck in the snow seven miles north of Mendota on U. S. Route 52. The large wrecker pulled State truck T-7062 from the ditch, and put it back into service. However, shortly thereafter State truck T-7062 again became stuck in a snowbank, and required the services of the big wrecker to remove it from the snowbank, and put it back into service. The small wrecker was dispatched to assist several snowplows on Route 52 at about 5:00 p.m. on January 26, 1967. There is testimony in the record that the small wrecker pulled two highway snowplows out of snowbanks on at least two separate occasions. It appears from the record in this case that the large wrecker was engaged in assisting State Highway trucks from approximately 3:30 p.m. until at least 10:00 p.m. for a total of 6M hours. It also appears from the record that the small wrecker was engaged in assisting State Highway trucks and snowplows from approximately 5:30 p.m. until 10:00 p.m. for a total of 4/2 hours. Wallace Pantenberg, one of the claimants in this action, testified that he has two wreckers in his business. One is a large 6-wheel drive wrecker, which rents for $35.00 an hour, and the other is a small wrecker, which rents for $25.00 an hour. Respondent has not denied that claimants were asked to assist in removing a number of State Highway trucks from snowbanks on the date in question. There is some controversy as to whether the request was for one or both of the trucks. However, there appears to be evidence in the record that the request was for both trucks. There is also testimony in the record that claimants submitted a bill to respondent in the sum of $570.00, and that respondent has paid to claimants the sum of $150.00. The issue in this case is whether claimants are entitled to compensation in excess of $150.00 for the services rendered to the State of Illinois on the date in question. It is the opinion of this Court that respondent should pay to claimants the rental value of the large wrecker for the hours that the large wrecker was engaged in assisting State trucks at the rate of $35.00 per hour, which amounts to $227.50, and the rental value of the smaller wrecker for the 412-hour period that the small wrecker was engaged in assisting State trucks at the rate of $25.00 per hour, which amounts to $112.50, or a grand total of $340.00. Since respondent has already paid claimants the sum of $150.00, the Court hereby makes an award to claimants in the sum of $190.00.